PER CURIAM.
Appellant’s counsel has filed a brief consistent with the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We have carefully reviewed the record and the brief filed on behalf of the appellant and find that there is substantial competent evidence to support the verdict and judgment. See, Tibbs v. State, 397 So.2d 1120 (Fla.1981). Accordingly, the judgment and conviction is affirmed and counsel for the appellant’s motion to withdraw is granted.
LETTS, C. J., and HERSEY and DELL, JJ., concur.